UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 GRAND RIVER COMMERCE, INC. (Exact name of registrant as specified in its charter) Michigan 20-5393246 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4471 Wilson Ave., SW, Grandville, Michigan 49418 (Address of principal executive offices, including zip code) (616) 929-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). þYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o( Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþ No The number of shares outstanding of the issuer’s Common Stock, as of the latest practicable date was 1,700,120 shares as of May 8, 2012. GRAND RIVER COMMERCE, INC. FORM 10-Q INDEX PART I FINANCIAL INFORMATION 1 ITEM 1. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 41 ITEM 4. CONTROLS AND PROCEDURES 41 PART II OTHER INFORMATION 41 ITEM 1. LEGAL PROCEEDINGS 41 ITEM 1A. RISK FACTORS 41 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 41 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 42 ITEM 4. MINE SAFETY DISCLOSURES 42 ITEM 5. OTHER INFORMATION 42 ITEM 6. EXHIBITS 42 i PART IFINANCIAL INFORMATION ITEM 1. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) GRAND RIVER COMMERCE, INC. INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Dollars in thousands March 31, December 31, ASSETS Cash and cash equivalents Cash $ $ Federal funds sold Total cash and cash equivalents Investment securities, available-for-sale Federal Home Loan Bank Stock, at cost 81 81 Loans Total loans Less: allowance for loan losses Net loans Premises and equipment Interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Noninterest bearing $ $ Interest bearing Total deposits Interest payable and other liabilities Total liabilities Shareholders’ equity Common stock, $0.01 par value, 10,000,000 shares authorized — 1,700,120 shares issued and outstanding at March 31, 2012 and at December 31, 2011 17 17 Additional paid-in capital Additional paid-in capital warrants Accumulated deficit ) (5,229 ) Accumulated other comprehensive income 22 49 Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these interim condensed consolidated financial statements. 1 GRAND RIVER COMMERCE, INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Dollars in thousands Three Months Ended March 31, Interest income Loans, including fees $ $ Investment securities 22 26 Federal funds sold and other income 2 3 Total interest income Interest expense Deposits Total interest expense Net interest income Provision for loan losses 73 52 Net interest income after provision for loan losses Noninterest income Service charges and other fees 4 2 Gain on sale of loans 32 6 Gain on sale of investments 35 — Other 5 5 Total noninterest income 76 13 Noninterest expenses Salaries and benefits Occupancy and equipment 54 42 Share-based payment awards (Note 8) 12 14 Data processing and computer support 43 35 Advertising and marketing 9 14 Audit and other professional 66 50 Printing, postage and office supplies 13 10 Legal 31 20 Loan processing 9 2 Loan collection 5 — Insurance, including FDIC 27 27 Telephone and data communications 14 10 Other 24 22 Total noninterest expenses Net loss $ ) $
